©

Case 3:19-cv-00160 Document 27 Filed on 09/03/19 in TXSD Page 1 of 1

August 14, 2019 a he ee

William Bostic "Oe,
Case Manager to Judge Andrew Edison. "Op,
United States Courthouse “

601 Rosenberg, Room 411
Galveston, TX 77550
Or by email: galveston _cm@txs.uscourts.gov

Dear Mr. Bostic:

I did not have the opportunity to meet you when I appeared in your Courtroom last week;
however, did hear Judge Edison congratulate you for being accepted to attend Law School.
Congratulations. If I remember right, Judge Edison said you had been working at the Courthouse
for seven years. J can only imagine the countless stories you must be able to remember. With
such great experience in the US Federal Court Rooms you bring with you an extremely valuable
tool — knowledge, experience and wisdom. I have no doubt you will go on to become a truly
great trial attorney. Congratulations in advance for your victories.

I’m on the receiving end of litigation. The FTC has filed a suit against me personally and my
company iBackPack. I think it is a waste of US government resources and my time, but such is
life. I’m not an attorney and cannot afford the $250k I’ve been quoted to defend the case, and am
thus representing myself pro se. I’d appreciate it if you would file these documents accordingly.

Additionally, if you would like to earn some extra monies, or you know of someone who knows
how to file answers in court effectively and strategically, I would appreciate you letting me know
their names. J wouldn’t think it would be a conflict of interest for me to pay you because you are
responsible for making any rulings. I’m not looking for legal advice. Instead, I am looking for
someone to help make sure J a) hit all of the deadlines of the Court, b) respect the court processes
and Judge Edison and Hanks accordingly, and c) assist my efforts toward finding case law to
support my defense. Anyone with the immense amount of time inside the District Courts would
be able to help me out — but understand if you are already swamped with preparation for law
school, family responsibilities and those of your job. I’ve got limited resources, but hardly
destitute. If you are unable to assist would you mind suggesting some avenues I could turn to?
Law schools, professors?

Lastly, I wrote Judge Edison a personal letter saying it was an honor to meet him J would
appreciate you delivering same.

Sincerely,

Doug Monahan Aétorney pro-se
